Appeal from a judgment of the Supreme Court in favor of the defendants, entered June 11, 1974 in Columbia County, upon a decision of the court at a Trial Term, without a jury. The sole issue is whether or not the plaintiffs proved a cause of action for reeision. The court did not render a formal written decision but instead made rulings upon the plaintiffs’ proposed findings as to the facts and concluded that there was a failure to prove a cause of action. The issues in this case were factual and the record contains evidence supporting the findings and judgment of the trial court. Judgment affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Kane and Larkin, JJ., concur.